           Case 3:20-cv-00155-RCJ-CLB Document 19 Filed 07/08/20 Page 1 of 5




 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT

 7                                     DISTRICT OF NEVADA

 8

 9   LINDSAY BURCHBY, an individual, and
     CASEY BURCHBY, an individual,
10
                    Plaintiffs,                           Case No. 3:20-CV-00155-RCJ-CLB
11
     vs.                                                               ORDER
12
     TRAVELERS HOME AND MARINE
13   INSURANCE COMPANY, a Connecticut
     Corporation,
14
                    Defendant.
15

16          Following removal, Plaintiffs move this Court to remand, arguing the notice of removal

17   was untimely. Finding removal timely, the Court denies Plaintiffs’ motion.

18                                   FACTUAL BACKGROUND

19           In 2019, a pipe burst in Plaintiffs’ home while they were traveling. Upon returning home

20   and discovering the damage, Plaintiffs filed an insurance claim with Defendant. Following

21   numerous disagreements over the rights and duties of the parties under the insurance contract,

22   Plaintiffs filed a complaint in the Second Judicial District Court for the State of Nevada on

23   February 4, 2020. On February 6, the state court issued summons for Defendant. (ECF No. 9 Ex.

24   A at 2.) On that same day, Defendant’s agent uploaded a courtesy copy of the complaint provided


                                                 1 of 5
            Case 3:20-cv-00155-RCJ-CLB Document 19 Filed 07/08/20 Page 2 of 5




 1   by Plaintiffs’ counsel to its Corporation Service Company (CSC) database for “record keeping

 2   purposes.” (ECF No. 9 at 2 n.1.) The printout for that upload states that the copy was “[o]riginally

 3   [s]erved [o]n: Travelers on 02/04/2020” and lists the “[d]ate [s]erved on CSC [as] 02/06/2020.”

 4   (ECF No. 1 Ex. A at 2.)

 5          On February 7, Plaintiffs filed a copy of the summons and complaint with the Nevada

 6   Commissioner of Insurance. (ECF No. 9 Ex. B at 2.) The Commissioner then sent a copy of the

 7   summons and complaint by certified mail on February 10. (Id.) The record does not indicate the

 8   date on which Defendant received the documents. On March 10, Defendant filed its notice of

 9   removal with this Court. Attached to that notice was a copy of the CSC record. Plaintiffs

10   subsequently moved to remand. (ECF No. 6.) After the motion to remand was filed, but prior to

11   filing its response, Defendant filed an “errata” stating that the CSC record had been attached in

12   error and should be replaced with the attached exhibits describing service through the

13   Commissioner. (ECF No. 7.)

14                                         LEGAL STANDARD

15          A defendant sued in state court may remove the action to federal court upon filing a notice

16   of removal. 28 U.S.C. §§ 1441(a), 1446(a). A plaintiff objecting to removal may file a motion to

17   remand arguing either that the federal court lacks subject-matter jurisdiction or that there were

18   procedural defects in the removal procedure. 28 U.S.C. § 1447(c). “The party invoking the removal

19   statute bears the burden of establishing federal jurisdiction.” Ethridge v. Harbor House Rest., 861

20   F.2d 1389, 1393 (9th Cir. 1988) (citing Williams v. Caterpillar Tractor Co., 786 F.2d 928, 940

21   (9th Cir. 1986)). A removing “defendant also has the burden of showing that it has complied with

22   the procedural requirements for removal.” Riggs v. Plaid Pantries, Inc., 233 F. Supp. 2d 1260,

23   1264 (D. Or. 2001). There is a strong presumption against removal; thus, the removal statutes are

24   to be construed restrictively and any doubt about the right of removal is resolved in favor of


                                                  2 of 5
            Case 3:20-cv-00155-RCJ-CLB Document 19 Filed 07/08/20 Page 3 of 5




 1   remand. Shamrock Oil & Gas Corp. v. Sheets, 313 U.S. 100, 108–09 (1941). Finally, the Court

 2   may raise any ground for lack of subject-matter jurisdiction sua sponte. See Louisville & Nashville

 3   R.R. Co. v. Motley, 211 U.S. 149, 152 (1908) (noting that it is the duty of a federal court to ensure

 4   that its jurisdiction granted by statute is not exceeded).

 5                                                ANALYSIS

 6          Plaintiffs do not dispute Defendant’s allegation that this Court has subject-matter

 7   jurisdiction through diversity, as provided by 28 U.S.C. § 1332. Nor does independent review of

 8   the record demonstrate that diversity is lacking. The disagreement between the parties instead

 9   revolves around the procedural question of whether Defendant timely filed the notice of removal

10   with this Court. Finding removal timely, the Court denies Plaintiffs’ motion to remand.

11          Plaintiffs’ argument that removal was untimely lies along three fronts: In the motion itself,

12   Plaintiffs claim the exhibit referenced by the notice only identified a service date of February 6,

13   thus the thirty-day period for removal ended on March 9—one day prior to Defendant’s notice

14   being filed. Therefore, Defendant had not met its burden to demonstrate that removal was timely.

15   In their Reply, Plaintiffs argue that Defendant’s errata was not a proper one, but was instead an

16   attempt to disguise a substantive amendment to its notice of removal outside of the statutory thirty-

17   day window. 1 Finally, Plaintiffs argue that February 6 is the proper day for the removal period to

18   start running as it is the date on which Defendant actually received a copy of the complaint.

19          Although Plaintiffs are correct that the exhibit attached to the notice of removal listed the

20   date of service as February 6, (ECF No. 1 Ex. A), the notice itself states that Defendant was served

21   on February 10, (see, e.g., ECF No. 1 at ¶ 2). Therefore, the face of the notice makes the argument

22   1
       Generally, a court will not consider arguments raised for the first time in reply. See, e.g., Zamani
23   v. Carnes, 491 F.3d 990, 997 (9th Cir. 2007) (“The district court need not consider arguments
     raised for the first time in a reply brief.”). In this instance, however, the arguments in reply could
24   not have been made in the motion because the errata, and Defendant’s arguments based on that
     filing, were not on the record at the time the motion was filed.

                                                    3 of 5
            Case 3:20-cv-00155-RCJ-CLB Document 19 Filed 07/08/20 Page 4 of 5




 1   that removal was timely, despite pointing to the incorrect document. Nor is Defendant’s initial

 2   failure to support its allegation of timely removal with proof dispositive. In determining whether

 3   removal is proper, the Court looks to the entire record before it and additionally considers the state

 4   court record created prior to removal. See ARCO Envtl. Remediation, LLC v. Dep’t of Health &

 5   Envtl. Quality of the State of Mont., 213 F.3d 1108, 1117 (9th Cir. 2000).

 6          As to Plaintiffs’ second argument, a “Notice of Removal ‘cannot be amended to add a

 7   separate basis for removal jurisdiction after the thirty day period.’ However, a defendant may

 8   amend the Notice of Removal after the thirty day window has closed to correct a ‘defective

 9   allegation of jurisdiction.’” Id. (first quoting O’Halloran v. Univ. of Wash., 856 F.2d 1375, 1381

10   (9th Cir. 1988); then quoting 28 U.S.C. § 1653). Here, Defendant claims that removal jurisdiction

11   is proper because removal was timely. Substitution of the exhibits in the errata for the exhibits in

12   the petition does not raise a new basis of jurisdiction, but merely serves to correct the original

13   defective allegation.

14          As to the third argument, Defendant is correct that Nevada law requires service on a foreign

15   insurer to be perfected through the Commissioner, acting as a statutory agent. NRS 680A.250;

16   NRS 680A.260. Under 28 U.S.C. § 1446(b)(1), “The notice of removal of a civil action or

17   proceeding shall be filed within 30 days after the receipt by the defendant, through service or

18   otherwise, of a copy of the initial pleading setting forth the claim for relief upon which such action

19   or proceeding is based.” Consequently, federal law in this Circuit holds that the removal period

20   starts to run when a defendant has received actual notice of the litigation; that is, once a defendant

21   “obtain[s] access to the complaint.” Anderson v. State Farm Mut. Auto. Ins. Co., 917 F.3d 1126,

22   1129 (9th Cir. 2019).

23          Plaintiffs contend that “through service or otherwise” includes the courtesy copy of the

24   complaint as it provides actual notice for the basis of removal. While the statutory text and


                                                   4 of 5
            Case 3:20-cv-00155-RCJ-CLB Document 19 Filed 07/08/20 Page 5 of 5




 1   Anderson might suggest this is the correct conclusion, Murphy Bros., Inc. v. Michetti Pipe

 2   Stringing, Inc., 526 U.S. 344 (1999), holds otherwise. In that case, the Supreme Court considered

 3   whether a faxed copy of the complaint, without a summons, was sufficient to trigger the start of

 4   the removal period. In finding it was not, the Court held that “in light of a bedrock principle[,] [a]n

 5   individual or entity named as a defendant is not obliged to engage in litigation unless notified of

 6   the action, and brought under a court's authority, by formal process.” Id. at 347. Thus, while a

 7   courtesy copy does provide “actual notice” of the suit and (potentially) the grounds for removal, it

 8   does not constitute the “formal process” required. Therefore, the statutory period did not begin to

 9   run until Defendant received the complaint and summons from the Commissioner. Accordingly,

10   Defendant’s petition for removal was timely.

11                                             CONCLUSION

12          IT IS HEREBY ORDERED that Plaintiffs’ Motion to Remand (ECF No. 6) is DENIED.

13          IT IS FURTHER ORDERED that Defendant shall file its response to Plaintiffs’ Complaint

14   no later than twenty-one days from the date of this Order.

15          IT IS SO ORDERED.

16   Dated July 8, 2020.

17

18                                                  _____________________________________
                                                              ROBERT C. JONES
19                                                         United States District Judge

20

21

22

23

24

                                                    5 of 5
